ALD-160                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1906
                                     ___________

                        IN RE: PHILIP CARROLL, Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                               (Related to 06-cv-05515)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 19, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                            (Opinion filed May 2, 2012)
                                    _________

                                       OPINION
                                       _________

PER CURIAM.

      In 2006, Philip Carroll commenced an action pursuant to 42 U.S.C. § 1983 in the

District Court against the Township of Mount Laurel seeking redress for an allegedly

uncompensated regulatory taking of his property. By order entered June 23, 2008, the

District Court granted the Township’s motion for summary judgment. Upon review, this

Court affirmed. Carroll v. Twp. of Mount Laurel, 315 F. App’x 402 (3d Cir. 2009).

      On January 18, 2012, Carroll returned to the District Court and filed a motion to

reopen the case as well as a motion for reconsideration of its summary judgment ruling.

Approximately one month later, on February 17, 2012, he filed a motion pursuant to Rule
55(b) of the Federal Rules of Civil Procedure seeking entry of a default judgment against

the Township on the ground that it had not responded to his motion for reconsideration.1

Carroll subsequently filed two additional requests for a default judgment—first on March

1, 2012, and again on March 12, 2012. The following week, on March 19, 2012, the

District Court entered an opinion and order denying Carroll’s motions to reopen and for

reconsideration. The court did not address Carroll’s requests for a default judgment.

       On April 4, 2012, Carroll filed the present petition for writ of mandamus asking

us to compel the District Court to adjudicate his requests for a default judgment. We will

deny the petition. Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

Although we may issue a writ of mandamus when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), there has been no such delay here. We are confident that the District Court

will rule on Carroll’s motions in a timely manner. In any event, we note that, because

summary judgment has already been entered in this case, and the motion for

reconsideration denied, Carroll’s requests for a default judgment appear to be moot.

Accordingly, we will deny the mandamus petition.




      1
        At that time, the Clerk entered into the docket a “Quality Control Message”
advising him that his request for default could not be granted because the case had been
closed. The Clerk explained that its message was “for informational purposes only.”
                                              2